DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of minor informalities Ruthenium (Re) in line 2 of the abstract should be Ruthenium (Ru). Please, also note that format of the abstract, the title is included on the abstract page. Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1 and 9, the application does not enable “a second PSC magnetic layer disposed on the first PSC magnetic layer, wherein the second magnetic layer includes Ruthenium (Ru) and has a thickness of approximately 0.5-3 nm and a smoothness of approximately 0.2 nm”. The Application teaches (par. [0019]) a second PSC magnetic layer to be a Ruthenium layer. The application fails to disclose why Ruthenium layer is magnetic or has precession spin current Ruthenium is a non-magnetic metal (paramagnet) that lacks a magnetic moment. Thus, it appears nothing can be precessing. For the purpose of examination the limitation is treated as Ruthenium layer.
Regarding claim 3, the entire range 1-51 nm (line 4) is not supported in the specification. The supported range is 1-5nm (par. [0029]).
Claims 2-8 and 10-15 are rejected as claims dependent on claims 1 and 9, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, the limitation “the second magnetic layer” (lines 6-7) lacks antecedent basis; the limitation “the third magnetic layer” (lines 9-10) lacks antecedent basis.
Claims 2-8 and 10-15 are rejected as claims dependent on claims 1 and 9, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Horng et. al., U.S. Pat. Pub. 2005/0276099, hereafter Horng, in view of Matsui et. al., U.S. Pat. Pub. 2011/0294291, hereafter Matsui.

a reference magnetic layer [48];
a non-magnetic tunneling barrier layer [49] disposed on the reference magnetic layer;
a free magnetic layer [50] disposed on the non-magnetic tunneling barrier layer, wherein the free magnetic layer includes one or more of Cobalt (Co), Iron (Fe) and Boron (B} and has a thickness of approximately 1-3 nm (par. [0049], Table 1, Horng discloses a close thickness):
a first capping layer disposed on the free magnetic layer, wherein the first capping layer includes Ruthenium (Ru) and has a thickness of approximately 0.5-3 nm ; and
a second capping layer disposed on the first capping layer, wherein the second capping layer includes Tantalum (Ta) and has a thickness of approximately 3 nm.
(See par. [0050], Table 2 for the thicknesses of Ru/Ta composite capping layer)
Horng fails to explicitly disclose the required smoothness of approximately 0.2 nm of the first capping layer.
However, this smoothness is obvious over Matsui (par. [0131]), who teaches that such smoothness improves device characteristics.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pinarbasi et. al., U.S. Pat. Pub. 2016/0372656, hereafter ‘256, in view of Matsui et. al., U.S. Pat. Pub. 2011/0294291, hereafter Matsui.

Regarding claim 17, ‘256 discloses (Fig. 5) a Magnetic Tunnel Junction (MTJ) device comprising:
a reference magnetic layer [332];
a non-magnetic tunneling barrier layer [334] disposed on the reference magnetic layer;

a first capping layer disposed on the free magnetic layer, wherein the first capping layer mchides Ruthenium (Ru) and has a thickness of approximately 0.5-3 nm and a smoothness of approxanately 0.2 nm; and
a second capping layer disposed on the first capping layer, wherein the second capping layer includes Tantalum (Ta) and has a thickness of approximately 3 nm. 
(the bilayer capping layer is obvious over ‘656, see Fig. 1, element [160] and par. [0048]-[0049])
‘256  further discloses (Fig. 5) further comprising:
a Perpendicular Magnetic Anisotropy (PMA) enhancement layer [340] disposed between the free magnetic layer [336] and the first capping layer [370], wherein the PMA enhancement layer includes one or more of Cobalt (Co), Iron (Fe), Boron (B) and Tantalum Nitride (TaN) and has a thickness of approximately 0.5-2 nm (the thickness is consistent with other thicknesses disclosed for the device).
‘256 fails to explicitly disclose the required smoothness of approximately 0.2 nm of the first capping layer.
However, this smoothness is obvious over Matsui (par. [0131]), who teaches that such smoothness improves device characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

/VICTOR V BARZYKIN/               Examiner, Art Unit 2817